COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:             Loretta Branch v. Archie Branch

Appellate case number:           01-12-01159-CV

Date motion filed:               March 15, 2013

Type of Motion:                  Objection to Mediation

Party filing motion:             Appellant

Trial court case number: 62037

Trial court:                     300th District Court of Brazoria County

      It is ORDERED that Appellant’s objection to mediation is granted. We withdraw
our Mediation Order dated February 25, 2013.

Judge’s signature: /Jim Sharp/
                   x Acting individually


Date: March 19, 2013i
i
        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).